Title: To John Adams from Tristram Dalton, 8 August 1783
From: Dalton, Tristram
To: Adams, John


          Dear Sir
            Newburyport August, 8th. 1783
          I did myself the Honor of writing You from Boston, the 16th Ulto, and endeavor’d to give a general State of our public Affairs. Having retired to my Country Estate since the Adjournment of the General Court, which was a little before the date of my last, I have not had opportunity to acquaint myself of the present Sentiments of the people at large on the several Matters that had agitated their Minds, as mentioned in my said Letter— In my Neighbourhood I am pleased to find the Inhabitants begin to view Things on a larger, and consequently less prejudiced, scale— They feel the Necessity of granting Congress some Money, or a Power to collect some— This Government has for near two Years collected only £50,000 of £400 thousand required—And nearly despair of obtaing any Sum adequate to the necessary demands, in the usual way of taxation— The longer a delay of supplies, the more dangerous the remedy of the defect—
          Sensible of the absolute Necessities of furnishing the public Chest, Congress, as I mentioned to you, pressed, in the strongest and most pathetic pointed Terms, the Attention of the several Legislatures to this Object—& in a Pamphlet forwarded to Each of them, shewed the dangerous tendency of any further Neglects. Having an Oppy. by a careful Master of a Ship bound from this place to London, who promises to forward a packett to yourself in a Channel that will avoid Postage, I enclose one of those Pamphlets—also another containing a Collection of Papers respecting the halfpay of the Officers, and Commutation thereof—not knowing but, by Neglect of those, whose proper Business it may be to forward all such public papers, authentick, You might be indebted to the public News-Papers for Intelligence—as has been frequently the Case—Should You have recived them from any other hand, be pleased to accept my Wishes to be of the least Service—
          Having nothing worthy your Notice to communicate, I will not tresspass on your important time, any further at present, than to renew my Assurances of being, with the most unfeigned Regards / Dear Sir / Your affectionate Friend / And most hble Servant
          Tristram Dalton
        